Title: To Benjamin Franklin from Genet, 24 June 1778
From: Genet, Edme-Jacques
To: Franklin, Benjamin


Monsieur
A Versailles ce 24. juin 1778
J’ai l’honneur de vous remettre les six [dix?] lettres que vous avés bien voulu me confier. J’en ai fait des Extraits, que vous reconnoitrés par les marques à l’encre sur la marge. Et je viens de les envoyer à Mr. le Comte de Vergennes. Vous aurés pû voir aussi que j’en ai rapporté quelques passages dans le No. 46 des affaires de l’angleterre où je crois qu’on les lira avec le plus grand interêt. Le No. 47 est tout prêt à paroitre; mais j’attendrai qu’il vous soit arrivé quelque nouvelle, pour qu’il l’annonce à tout Paris dans les vingt quatre heures, et j’aurai toujours ainsi un numero prêt à sortir, des que vous voudrés bien m’en donner le signal. Cet ouvrage périodique est entierement a vous. Je recevrai toujours vos ordres par la poste. Je suis avec respect Monsieur Votre très humble et tres obéissant serviteur
Genetpremier commis des affaires étrangères
 
Notation: Genet 24. Juin 1778.
